DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed August 19, 2021.   Claim 20 has been canceled without prejudice. Claims 1-19 and 21 are pending with claims 3, 4 and 13-19 being previously withdrawn. An action on the merits is as follows.	
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claims 5, 8 and 10 are objected to because of the following informalities:  Claims 5, 8 and 10 include limitations pertaining to “the access door”.  These limitations should be changed to state “the pit access door” for consistency.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 8-10, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pillin et al. (US 7,650,971 B2) in view of Vogl (US 8,602,171 B2).
Claim 1: Pillin et al. discloses an access door arrangement of an elevator shaft of an elevator in which an elevator car moves, comprising a manually operated door lock (safety lock) provided on an access door (landing door), and an inspection mode resetting device including a reset switch (bistable switch) operable to turn an elevator from an inspection mode (safe operation) to a normal operation mode (normal service (column 1 lines 24-43).  The door lock has a lock part (lever spindle 9, spindle lever 11) movable between a lock position in which the lock part locks the access door and an open position in which the lock part unlocks the access door such that the access door can be opened, in response to a manual operation of the manually operated door lock (column 2 lines 58-67), and the reset switch is integrated in the door lock in such a manner that the reset switch includes lever (23) and is operated to turn the elevator from the inspection mode to the normal mode directly by movement of a part (upper end tab 39) shown in FIG. 6 to be fixed on the movable lock part when the manually operated door lock is manually operated to mechanically cause the movable lock part to 
However Vogl teaches an access door arrangement of an elevator shaft of an elevator, where access doors (T1-T4) include a lowest landing door (T1) to access elevator shaft pit (2) (column 7 lines 29-31).  Therefore the lowest landing door is a pit access door.
Given the teachings of Vogl, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement disclosed in Pillin et al. with providing the access door to be a pit access door as the lowest landing door.  Doing so would “prevent misuse in form of elevator surfing” as taught in Vogl (column 3 lines 61-62) since access to the shaft would only be permitted through the lowest landing door.
Claim 2: Pillin et al. modified by Vogl discloses an arrangement as stated above, where the door lock is disclosed in Pillin et al. to include a key connected to the lock part (column 2 lines 58-59).  This reference fails to disclose the key to be a triangle key.
However Vogl teaches an access door arrangement, where a door lock includes a triangle key (column 3 lines 64-67).

Claim 5: Pillin et al. modified by Vogl discloses an arrangement as stated above, where the switch is disclosed in Pillin et al. to be fixed to the access door and is operated by an operating part (upper end tab 39) connected to the lock part (column 3 lines 39-44).  
Claim 6: Pillin et al. modified by Vogl discloses an arrangement as stated above, where the switch is disclosed in Pillin et al. to comprise a pivoted lever (23) which is actuated by the operating part of the lock part on its way between the open and lock position (column 3 lines 39-44).  
Claim 8: Pillin et al. modified by Vogl discloses an arrangement as stated above, where the movement of the lock part into its lock position is disclosed in Pillin et al. to be prevented by a blocking mechanism (locking device 17) in response to the pit access door being not closed (column 3 lines 19-38).
Claim 9: Pillin et al. modified by Vogl discloses an arrangement as stated above, where the door lock is disclosed in Pillin et al. to include a door contact (15) which stops an elevator (column 2 lines 63-64).   An elevator control then would consider a signal of the reset switch dependent on a status of the door contact, as is recognized in the art.
Claim 10: Pillin et al. modified by Vogl discloses an arrangement where the pit access door is a lowest landing door, as stated above.
Claim 12: Pillin et al. modified by Vogl discloses an arrangement as stated above, disclosed in Pillin et al. to be included in an elevator (column 1 lines 8-10).
Claim 21: Pillin et al. modified by Vogl discloses an arrangement as stated above, where the door lock is disclosed in Pillin et al. to include a door contact (15) which stops an elevator (column 2 lines 63-64).   An elevator control then would consider a signal of the reset switch dependent on a status of the door contact, as is recognized in the art. The movement of the lock part into its lock position is further prevented by a blocking mechanism (locking device 17) in response to the pit access door being not closed, such that an inspection mode resetting is prevented when the pit access door is not closed (column 3 lines 19-38).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pillin et al. (US 7,650,971 B2) modified by Vogl (US 8,602,171 B2), further in view of Lindberg (US 8,490,755 B2).
Claim 7: Pillin et al. modified by Vogl discloses an arrangement as stated above, but fails to disclose a second switch in connection with the switch to be located to issue a signal for a safety space arrangement for a reduced shaft pit/shaft top.
However Lindberg teaches an arrangement, where a second switch (pit switch 17) is in connection with other switches, and is located in shaft (2) to signal for a safety space arrangement for a reduced shaft pit (7) (column 4 lines 19-22).
Given the teachings of Lindberg, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement disclosed in Pillin et al. as modified by Vogl with providing a second switch in connection with the switch to be located to issue a signal for a safety space . 

Allowable Subject Matter
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 11: The prior art does not teach nor suggest a pit access door arrangement of an elevator shaft of an elevator, comprising an elevator control which is configured to decode a sequence of lock/opening moves of the lock part into a reset signal for an inspection mode of the elevator, including all limitations of intervening claim 1.   The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.

Conclusion
Examiner tried calling applicant’s representative, Irene Lin, through telephone communications on November 3, 2021 regarding the “outstanding matters” as requested in the response, but was unsuccessful.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        November 9, 2021